Citation Nr: 0033996	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for spondylosis.  

Entitlement to service connection for a stomach disorder.  

Entitlement to service connection for hypertension.  

Entitlement to service connection for a sinus condition.  

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for left knee strain.  

Entitlement to service connection for right knee strain.  

Entitlement to service connection for tinnitus.  

Entitlement to a greater rating for lumbosacral strain, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1992 to September 
1995.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
June 1996 that granted service connection for lumbosacral 
strain and assigned a 10 percent rating and denied service 
connection for each of the other claimed conditions, except 
for spondylosis.  A rating decision in December 1997 denied 
service connection for spondylosis.  

The issues concerning service connection for spondylosis, 
stomach and sinus disorders, and hearing loss and a greater 
rating for lumbosacral strain will be addressed in the Remand 
that follows this decision.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
ever had hypertension.  

2.  The medical evidence shows that the veteran currently has 
left knee strain that had its origins in service.  

3.  The medical evidence shows that the veteran currently has 
right knee strain that had its origins in service.  

4.  The medical evidence shows that the veteran currently has 
tinnitus that was first manifest in service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et seq.); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  Left knee strain was incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  

3.  Right knee strain was incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that on the veteran's 
entrance examination in November 1991, audiometric evaluation 
revealed pure tone thresholds of 10 decibels or less in both 
ears at all frequencies from 500 to 4,000 Hertz.  He was seen 
twice in July 1992 for complaints of back pain.  Early in 
July 1992, his pain was noted to be under his left shoulder 
blade.  The examiner noted tenderness over the trapezius 
muscle, but no other abnormal clinical findings were 
reported.  The assessment was musculoskeletal pain.  Later in 
July 1992, the veteran complained of a cold and low back 
pain.  The assessment was lower back muscle strain and common 
cold.  A December 1993 report notes the veteran's complaint 
of intermittent ringing in his ears after loud noises; he had 
reportedly "failed" an annual audiogram in August 1993, 
although no report of that examination is of record.  In 
March 1994, the veteran was seen for complaints of left knee 
pain for the previous 9 days.  He denied any history of knee 
trauma.  The examiner reported no abnormal clinical findings; 
patellofemoral pain syndrome of the left knee was the 
assessment.  The veteran was seen in mid-1995 for complaints 
of bilateral knee pain of 3 weeks' duration.  The examiner 
noted tenderness to palpation of both knees, but no other 
abnormal clinical findings were reported.  The assessment was 
bilateral knee strain.  The veteran was returned to duty, 
with instructions in the use of ice and compression.  The 
service medical records contain two reference audiograms, 
dated in July 1992 and September 1995.  The pure tone 
thresholds at all tested frequencies were 15 decibels or less 
in each ear.  Those reports do not mention complaints of 
tinnitus.  The service medical records do not reflect that 
any examiner diagnosed or considered diagnosing hypertension.  
The veteran's DD Form 214 indicates that his military 
occupational specialty was as a radio operator.  

A VA compensation examination was conducted in February 1996.  
A general medical examiner noted the veteran's complaints of 
abdominal pain due to taking Motrin 2 years previously for 
knee and ankle pain.  He also complained of pain in both 
knees at the time of the examination.  The examiner noted 
that there was a history of labile hypertension, although the 
veteran was then taking no antihypertensive medication.  His 
blood pressure was recorded as 124/80.  No abnormal clinical 
findings were reported; the examiner indicated that the 
general medical examination was normal.  On orthopedic 
examination, the veteran stated that he had injured his knees 
during service due to excessive running.  He indicated that 
his knees would give out and that they ached after exertion 
and in cold, damp weather.  The examiner noted that both 
knees were nontender and not swollen, flexion was possible to 
110 degrees, with extension to 180 degrees, the patellae were 
both mobile, and there was no evidence of ligamentous laxity.  
The examiner's diagnoses included bilateral knee strain.  
Audiometric evaluation revealed pure tone thresholds of 
15 decibels or less at each frequency between 500 and 4000 
Hertz in each ear; a speech recognition score of 96 percent 
was recorded in the right ear and 100 percent in the left 
ear.  The audiologist noted the veteran's report of 
intermittent tinnitus.  

A rating decision in June 1996 granted service connection for 
lumbosacral strain, assigning a 10 percent evaluation, and 
denied service connection for the other claimed disabilities.  

A personal hearing was conducted at the RO before a hearing 
officer in April 1998.  He indicated that he was then going 
to school full time and working full time as a computer 
network engineer.  He also testified that he was treated on 2 
or 3 occasions during service for bilateral knee pain.  He 
stated that, although his job in service was as a field radio 
operator, he was also involved in loading helicopters and so 
was exposed to a lot of noise; he indicated that he was told 
at the time of his separation from service that he had 
hearing loss and also that he now had intermittent tinnitus.  
The veteran also reported that he was told during service 
that he had high blood pressure and that the examiner "made 
a note of it," although he did not receive any treatment for 
hypertension.  He also stated that he was not then being 
treated for hypertension, nor had any physician since service 
told him that he had hypertension.  

The veteran was afforded a VA compensation examination in 
April 1998.  He complained of "right bilateral knee pain, 
especially when standing up from a kneeling position."  The 
veteran denied any knee instability or swelling.  On 
examination, there was no evidence of swelling, tenderness, 
or redness of either knee.  Extension of each knee was full, 
with flexion possible to 140 degrees.  The examiner indicated 
that there was no evidence of restricted range of motion or 
limitation of motion due to pain.  The examiner's diagnoses 
included strain in both knees due to retropatellar femoral 
syndrome.  

A VA ear, nose, and throat examiner in May 1998 noted the 
veteran's complaints of tinnitus.  Examination of his ears 
was normal.  No other pertinent abnormal clinical findings 
were recorded.  

On audiological evaluation, it was noted that the veteran 
complained of constant, high-pitched ringing of mild to 
moderate intensity.  

Analysis 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection, must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 1991).  Satisfactory lay or other evidence that injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation during active 
service.  38 C.F.R. § 3.304 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Lay assertions of medical causation or diagnosis, including 
the veteran's own sworn testimony, do not constitute 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C. § 5100, et seq.).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  

In this case, as to the veteran's claims for service 
connection for hypertension, left and right knee strain, and 
tinnitus, the Board finds that the statement of the case that 
was issued in September 1997 adequately notified him of the 
information and evidence that was necessary to substantiate 
those claims.  Further, the record does not reflect the 
existence of any lay or medical evidence concerning those 
issues that has been identified by the veteran, that is 
pertinent to his claims, and that has not already been 
obtained.  The Board is cognizant of the fact that the RO has 
not had an opportunity to consider the veteran's case in 
light of the new law.  However, he has been adequately 
informed as to the type of evidence that would help 
substantiate his claims.  Indeed, a considerable amount of 
medical evidence has been added to the record and, as noted, 
the veteran has not pointed to any unobtained evidence that 
might aid his claims.  In addition, he has had an opportunity 
to fully present his case at a personal hearing.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the veteran 
will not be prejudiced by the Board's consideration of his 
claims.  Accordingly, the Board finds that VA's duty to 
assist the veteran has been satisfied.  

Hypertension

The veteran testified that he was told by physicians in 
service that he had blood pressure.  However, the service 
medical records do not reflect any diagnosis of hypertension, 
nor do they otherwise indicate that examiners were concerned 
about the veteran's blood pressure being elevated.  Moreover, 
the post-service medical records also do not demonstrate that 
hypertension has been diagnosed or that any examiner has 
considered that the veteran's blood pressure was elevated.  
In addition, the veteran himself testified at his hearing 
that he was not then being treated for hypertension and that 
no physician since service had told him that he had 
hypertension, essentially conceding that he does not have 
hypertension.  

In the absence of any medical evidence-or even any serious 
contention-that the veteran had hypertension in service or 
within one year after service or that he even now has 
hypertension, a medical opinion would be of no benefit and is 
not necessary for the Board to make a decision on this claim.  

Because there is no evidence that the veteran currently has 
hypertension or has ever had hypertension, the Board 
concludes that service connection for hypertension is not 
established.  His appeal must be denied.  

Left and right knee strain

There is no indication that there are additional, pertinent 
records which have not been obtained.  Accordingly, there is 
no further duty to assist the veteran in developing the 
claim.  

The service medical records show that the veteran was 
evaluated for complaints of knee pain on two occasions during 
service, in March 1994 (left knee pain) and July 1995 
(bilateral knee pain).  Although essentially no abnormal 
clinical findings were reported during either visit, the 
examiners assigned diagnoses of patellofemoral pain syndrome 
of the left knee (in 1994) and bilateral knee strain (in 
1995).  During his first VA compensation examination, in 
February 1996, the veteran reported that he had had pain in 
both knees for about 2 years and that his knees would 
sometimes give out.  Again, no abnormal clinical findings 
were recorded, but the examiner diagnosed bilateral knee 
strain.  The April 1998 VA examiner also reported no 
pertinent abnormal clinical findings, but again diagnosed 
strain in both knees, due to retropatellar femoral syndrome.  

It is clear that, although the exact diagnoses that have been 
assigned by examiners have varied somewhat-physicians both 
in service and since the veteran's separation from service 
have indicated that his knee symptoms were due to a defined 
knee disorder.  It is true that no abnormal clinical findings 
regarding either knee has ever been reported-other than some 
knee tenderness on one occasion during service.  
Nevertheless, the Board cannot ignore the definite diagnoses 
of bilateral knee disorders that have been assigned by each 
physician who has examined the veteran over the past several 
years, including during service.  Doing so and holding that 
no such knee disorder is present would entail impermissible 
substitution of the Board's non-independent medical opinion 
for that of qualified medical professionals.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Considering all of the available evidence, in particular 
because there is no contrary medical evidence to the effect 
that the veteran does not now have a bilateral knee disorder 
and affording the veteran the benefit of the doubt, the Board 
finds that the evidence establishes that the veteran has both 
left knee strain and right knee strain due to service.  

Tinnitus

There is no indication that there are additional, pertinent 
records which have not been obtained.  Accordingly, there is 
no further duty to assist the veteran in developing the 
claim.  

In December 1993, almost 2 years before the veteran's 
separation from service, the service medical records note 
that he complained of intermittent ringing in his ears after 
loud noises.  At the time of his first VA compensation 
examination, in February 1996, the audiologist noted the 
veteran's complaint of intermittent tinnitus.  On audiometric 
evaluation in May 1998, the veteran indicated that his 
tinnitus was constant.  

Considering the fact that tinnitus was first noted during 
service and has been repeatedly reported since the veteran's 
separation from service, beginning only a few months after 
service, the Board finds that the evidence establishes that 
the veteran's current tinnitus had its origins during 
service.  Affording his claim the benefit of the doubt, the 
Board concludes that service connection for tinnitus is 
established.  


ORDER

Service connection for hypertension is denied.  

Service connection for left knee strain is granted.  

Service connection for right knee strain is granted.  

Service connection for tinnitus is granted.  


REMAND

Review of the claims file reveals that a rating decision in 
December 1997 denied service connection for spondylosis.  The 
veteran was notified of that determination in December 1997.  
In April 1998, the RO received a communication from the 
veteran's representative, Disabled American Veterans, that 
was characterized as a formal notice of disagreement with the 
denial of service connection for spondylosis.  In June 1998, 
the RO mailed a statement of the case concerning that issue 
to the veteran and to The American Legion.  On cursory review 
of the file, the Board is unable to identify any document 
that was received prior to December 1998 that might be 
construed as a substantive appeal of that issue.  However, 
the Board notes that the RO certified the service connection 
issue to the Board for appellate consideration.  

The submission of a substantive appeal within the time 
permitted by regulation is a procedural requirement for 
consideration of an appeal by the Board.  Inasmuch as the RO 
has not specifically considered the issue of whether the 
veteran submitted a timely substantive appeal concerning the 
issue of service connection for spondylosis, the Board cannot 
consider that issue in the first instance without assuring 
that the veteran has had adequate notice and an opportunity 
to be heard on the question of timeliness..  See VAOPGCPREC 
9-99; Thurber v. Brown, 5 Vet. App. 119 (1993).  Accordingly, 
this issue must be Remanded for the RO to consider whether 
the veteran submitted a timely substantive appeal to the 
denial of service connection for spondylosis, with the 
veteran having an opportunity to submit evidence and argument 
on that issue.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Although the veteran was afforded VA orthopedic examinations 
in February 1996 and April 1998, the record does not reflect 
that the examiners adequately considered the factors listed 
above in evaluating the veteran's service-connected low back 
disability.  In particular, the Board notes the complaints 
that the veteran expressed during the latter examination 
regarding the symptoms he experienced on use.  In addition, 
at his personal hearing the veteran testified that he 
experienced severe back pain during a number of activities 
and that he had changed employment several times due to his 
back disability.  The record does not contain corroborative 
evidence of the effects that the back disability may have had 
on the veteran's employment.  

Accordingly, appellate consideration of that issue must be 
deferred to permit an orthopedic examiner to conduct a 
comprehensive examination of the veteran's back disability, 
commenting on the various factors described in 38 C.F.R. 
§§ 4.40, 4.45 regarding functional limitation due to the 
disability and to permit the veteran to submit corroborating 
evidence of the effects that his back disability has had on 
his employment.  

Additionally, as noted above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law, as to the claims for 
service connection for stomach and sinus disorders and 
hearing loss.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The enhanced duty to assist provisions of the new law 
require that the veteran be afforded an examination regarding 
those claims, with a medical opinion concerning whether there 
is a nexus between any current disability and service.  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision as to these 
issues at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a Remand concerning those issues is required.  

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should inform the veteran and 
his accredited representative of the 
provisions of 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 19.34, 20.302 
(2000) regarding the filing of a timely 
substantive appeal, providing them with 
an opportunity to present evidence and 
argument on the question of whether the 
RO received a timely filed substantive 
appeal following the December 1997 rating 
decision that denied service connection 
for spondylosis.  

2.  The RO should then consider that 
issue.  In this regard, the RO should 
consider the relevance of the fact that 
the statement of the case in June 1998 
was not mailed to the veteran's 
accredited representative, but, rather, 
to another veterans service organization.  

3.  If the RO determines that a timely 
substantive appeal was filed, then the RO 
should again certify the issue of service 
connection for spondylosis for appellate 
consideration and return the case to the 
Board.  

4.  If action taken as to that issue is 
adverse to the veteran and if a timely 
notice of disagreement is received, the 
RO should furnish the veteran and his 
representative with a statement of the 
case, providing them with an opportunity 
to respond.  Thereafter, if and only if a 
timely substantive appeal of that issue 
is received, the RO should certify the 
timeliness issue to the Board for 
appellate consideration.  

5.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for his lumbosacral 
strain, hearing loss, and any stomach or 
sinus condition.  All records so received 
should be associated with the claims 
folder.  

6.  The RO should request that the 
veteran submit corroborative evidence, 
for example, medical evidence or letters 
from former employers, of the effects of 
his back disability on his employment-in 
particular, evidence showing how the 
disability necessitated changes in his 
employment.  

7.  The veteran should then be scheduled 
for orthopedic, gastrointestinal, and 
ear, nose, and throat examinations.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiners prior to their 
examinations.  Any special tests, 
including x-rays and an audiological 
evaluation, considered by the examiner to 
be necessary should be accomplished.  

a.  The orthopedic examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in 
detail the presence or absence and 
the extent of any functional loss 
due to the veteran's lumbosacral 
strain.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to 
decreased strength, speed, or 
endurance, as well as any functional 
loss due to absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In 
particular, the examiner should 
comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or 
pain on use, and should state 
whether any pain claimed by the 
appellant is supported by adequate 
pathology, e.g., muscle spasm, and 
is evidenced by his visible 
behavior, e.g., facial expression or 
wincing, on pressure or 
manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but 
should include all structures 
pertinent to movement of the joint.  
It is important for the examiner's 
report to include a description of 
the above factors that pertain to 
functional loss due to the 
lumbosacral strain disability that 
develops on use.  In addition, the 
examiner should express an opinion 
as to whether pain or other 
manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional 
ability of the affected part.  The 
examiner should portray the degree 
of any additional range of motion 
loss due to pain on use or during 
flare-ups.  

b.  The gastrointestinal examiner's 
report should fully set forth all 
current complaints and pertinent 
clinical findings, and should 
describe in detail the presence or 
absence of a gastrointestinal 
disorder.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any current 
gastrointestinal disorder is 
etiologically related to symptoms or 
clinical findings recorded during 
service or to any other injury or 
disease noted in service.  

c.  The ear, nose, and throat 
examiner's report, should fully set 
forth all current sinus and hearing 
loss complaints and pertinent 
clinical findings, and should 
describe in detail the presence or 
absence of any sinus condition or 
hearing loss.  The examiner should 
be requested to provide opinions as 
to whether it is at least as likely 
as not that any current sinus 
condition and any current hearing 
loss is etiologically related to 
symptoms or clinical findings 
recorded during service or to any 
other injury or disease noted in 
service.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

8.  Upon completion of the requested 
development of the record and after 
ensuring that the provisions of the 
Veterans Claims Assistance Act of 2000 
have been fully satisfied, the RO should 
again consider the veteran's claims for 
service connection for stomach and sinus 
conditions and hearing loss and for a 
greater rating for his service-connected 
lumbosacral strain (considering the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999)), with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence of record, 
including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and they should be given 
an opportunity to respond.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 



